Title: [April 1775]
From: Adams, John
To: 



      
       1775. April 30th. Sunday.
       
      
      
      
       Heard Mr. Strong all Day. At Night, a Man came in and inform’d us of the Death of Josa. Quincy.—Proh Dolor!
      
      
       
        
   
   First diary entry in a stitched booklet with marbled paper covers labeled by JA: “Account. 1775.” Not numbered by CFA in the sequence of JA’s MS Diaries, this booklet has been assigned the number D/JA/22B by the present editors. It contains only two diary entries (30 April, 3 Sept. 1775) among numerous account entries, mostly for travel expenses during the period May–Dec. 1775, with two detached pages of travel expenses for Jan.–Feb. 1777 laid in.


        
   
   No diary entries survive for the period 10 Nov. 1774–29 April 1775. On 23 Nov. 1774 JA was “desired to favor” the Provincial Congress, then sitting in the Cambridge meetinghouse, “with his presence, as soon as may be” (Mass. Provincial Congress, Jours.William Lincoln, ed., The Journals of Each Provincial Congress of Massachusetts in 1774 and 1775, and of the Committee of Safety, Boston, 1838., p. 49). Five days later he was elected as an additional delegate from Braintree to that body (Braintree Town RecordsSamuel A. Bates, ed., Records of the Town of Braintree, 1640 to 1793, Randolph, Mass., 1886., p. 453). Presumably he attended from that time until the Congress dissolved itself, 10 December. JA was not a member of the second Provincial Congress, which convened at Cambridge on 1 Feb., but on 6 March he was elected a selectman of Braintree and named on a committee to “prepare a covenant similar to the association of the Continental Congress,” to be adopted by the town “if they think proper” (same, p. 455); for the “covenant” as adopted, 15 March, see same, p. 457–461.


        
   
   JA’s principal activity during the early months of 1775 was the composition of his newspaper essays signed “Novanglus” in reply to the loyalist essays of “Massachusettensis,” who JA long believed was Jonathan Sewall but who was actually Daniel Leonard of Taunton. Leonard’s first essay appeared in Mills and Hicks’ Boston Post Boy (at the time called the Massachusetts Gazette and Boston Post Boy), 12 Dec. 1774. Sixteen more numbers followed, the last being published on 3 April 1775. Several collected editions were published later. JA’s answers were printed in Edes and Gill’s Boston Gazette, 23 Jan.—17 April, and were discontinued then only because the outbreak of hostilities caused the Gazette to suspend publication for a time. Only fragments of the “Novanglus” papers survive in MS and are published in JA, Papers, (vol. 2:216-387). The history of the collected editions, the last of which appeared in 1819, is complex. See JA’s account in his Autobiography, his preface to Novanglus and Massachusettensis.... (Boston, 1819), and CFA’s note preceding the “Novanglus” essays as reprinted in JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 4:4.


        
   
   On 2 Dec. 1774 the Provincial Congress, sitting in Cambridge, had reelected JA and his three colleagues in the first Continental Congress (Samuel Adams, Thomas Cushing, and R. T. Paine) to the next Congress, and had added John Hancock to the delegation in the place of James Bowdoin, who had never attended (Mass. Provincial Congress, Jours.William Lincoln, ed., The Journals of Each Provincial Congress of Massachusetts in 1774 and 1775, and of the Committee of Safety, Boston, 1838., p. 55; see also 86). JA probably set off from Braintree on 26 April; he traveled with one servant and arrived in Hartford on the 29th, where the present entry was written and where he joined the other Massachusetts delegates, who then traveled together the rest of the way. Paine’s Diary (MHi) has the following entry under 10 May: 
          
           
            “Proceeded [from Bristol] to Philadelphia, met 5 Miles out of Town by a Great No. of Gentlemen and military Companys, one of Rifle Men escorted by Music to City Tavern, dind at Mrs. Yards where we put up. PM met in Congress at the State House, Chief of the Members arrived. Chose a President Mr. Randolph, and Secr[etar]y.”
           
          
          The Salem tory Samuel Curwen, who was about to sail from Philadelphia for England, left a much fuller account of the arrival of the Massachusetts delegates in the city (Curwen, Journal and Letters, 4th edn., 1864The Journal and Letters of Samuel Curwen, ... from 1775 to 1783; with an Appendix of Biographical Sketches, ed. George Atkinson Ward, 4th edn., Boston, 1864., p. 29).


        
   
   It is extremely unfortunate that JA appears to have kept neither a personal diary nor any minutes of the debates of this session of Congress, which lasted until 1 Aug. 1775. One must suppose that extreme pressure of business was the primary cause of this neglect. In his correspondence JA repeatedly re-marked that he and the other delegates had far more than they could possibly do. “We have been all so assiduous . .. in this exhausting debilitating Climate,” he told his wife just before adjournment, “that Our Lives are more exposed than they would be in Camp” (30 July, Adams Papers). His own health was poor and his spirits depressed throughout most of the session. His letters complain of “Smarting Eyes” and other ailments for which he could find no real relief, and still more often of “The Fidgets, the Whims, the Caprice, the Vanity, the Superstition, the irritability of some of us” (to AA, 24 July, Adams Papers). Yet during these few summer weeks Congress established an army, appointed and instructed a commander in chief and a corps of general officers, began the long struggle to organize an adequate supply system, issued the first Continental money, established a postal system, and at least proposed a plan of confederation among the colonies. All this and more business was actually transacted besides issuing various declarations of principle appealing to American, British, and world opinion, including one document that nearly rent Congress asunder, the second or “Olive Branch” Petition to the King, signed by all the members on 8 July (see JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 2:158–162), but by some with reluctance and by a few with disgust. JA was one of these few. In his Autobiography he characterized this project of John Dickinson’s as a “Measure of Imbecility that embarrassed every Exertion of Congress,” and it is clear that this was his view of it from the outset. His feelings about Dickinson as a man and his conciliatory program overflowed in a letter addressed to James Warren on 24 July that fell into British hands, was published, and raised a small tempest; see note on entry of 16 Sept., below.


        
   
   It would be inappropriate here, even if feasible, to list JA’s numerous committee assignments and reports during the May-July session of Congress. They must be traced in the Journal (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., vol. 2), which is supplemented by JA’s contemporary correspondence and the retrospective narrative in his Autobiography (which is, however, to be used with caution because constructed largely from memory and colored by later political events). Special attention may be drawn to his role in the selection, 15 June, of Washington as commander in chief. See JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 2:91; note on entry of 28 Sept. 1774, above; Burnett’s note and references in Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:130–132 (which reprints JA’s account); and Freeman, WashingtonDouglas Southall Freeman, George Washington: A Biography, New York, 1948–1952; 6 vols. Vol. 7, by John Alexander Carroll and Mary Wells Ashworth, New York, 1957., vol. 3: ch. 18.


       
       
        
   
   Josiah Quincy died within sight of Gloucester, Mass., 26 April 1775, on his return from a mission to England, the purpose of which was to explain the position of the American patriots to the British government. See Josiah Quincy, Josiah Quincy, Jr.Josiah Quincy, Memoir of Josiah Quincy, Junior, of Massachusetts: 1744–1775, 2d edn., ed. Eliza Susan Quincy, Boston, 1874., p. 287–288. In reporting this “melancholy Event” to JA, 4 May, AA said that Quincy “wrote in minuts which he left behind that he had matters of concequence intrusted with him, which for want of a confident must die with him” (Adams Papers).


       
      
     